DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akkerman (US Publication 2004/0225977 A1), in view of Terauchi (US Patent 6,211,715 B1). 
Regarding claim 13, Akkerman discloses a mobile terminal [Fig. 1], comprising:
 a first module [ICD1], a second module [ICD2], a first frequency circuit [first clock domain, CLK1], a second frequency circuit [second clock domain, CLK2] and a clock generator [clock generator], wherein 
the first frequency circuit is connected to the first module, and is configured to provide a first clock signal to the first module [see figure 1, CLK1 to ICD1]; 
[see figure 1, CLK2 to ICD2], wherein 
a ratio of a clock frequency of the first clock signal to a clock frequency of the second [Claims 1, 8 and 13: first clock domain is operable with a first clock signal and said second clock domain is operable with a second clock signal, said first and second clock signals having a ratio of N first clock cycles to M second clock cycles]. 
Akkerman discloses a ratio of a clock frequency of the first clock signal to a clock frequency of the second clock signal is N/M. However, Akkerman does not specifically disclose (1) the ratio clock signal is M/N, wherein M is a positive odd number, N is 2 raised to the power of n, and n is a positive integer and (2) wherein the clock generator is configured to generate a third clock signal; the first frequency circuit is connected to the clock generator, and is configured to: perform frequency conversion on the third clock signal, to obtain the first clock signal; and the second frequency circuit is connected to the clock generator, and is configured to: perform frequency conversion on the third clock signal, to obtain the second clock signal.
Regarding limitation (1) Terauchi cures Akkerman deficiency by disclosing the ratio clock signal is M/N, wherein M is a positive odd number, N is 2 raised to the power of n, and n is a positive integer [Claim 24: A semiconductor integrated circuit as claimed in claim 23, wherein said first peripheral circuit operates according to said first clock signal subjected to 1, 1/2, . . . , 1/(2*N) frequency division]. 
Regarding limitation (2), Terauchi cures Akkerman deficiency by disclosing wherein the clock generator [clock supply terminal 2] is configured to generate a third clock signal [clock output from clock supply terminal 2]; the 
[fx/2 divider circuit1] is connected to the clock generator, and is configured to: perform frequency conversion on the third clock signal, to obtain the first clock signal [fx/2 clock signal supply to the peripheral circuit 5A]; and
 the second frequency circuit [fx/32 divider circuit2] is connected to the clock generator, and is configured to: perform frequency conversion on the third clock signal, to obtain the second clock signal [fx/32 clock signal supply to the peripheral circuit 5B][Fig. 1][Col. 1 line 19 – 35]. 

    PNG
    media_image1.png
    871
    877
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkerman and Terauchi together 
Regarding claim 21, Terauchi discloses the mobile terminal of claim 20, wherein the clock generator is a crystal oscillator, a semiconductor oscillator, or a ceramic oscillator [Col. 1 lines 9 – 10, lines 46-65: semiconductor clock supply circuit]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akkerman (US Publication 2004/0225977 A1), in view of Terauchi (US Patent 6,211,715 B1) and in further view of Zhao (US Publication 2016/0239649 A1).
Regarding claims 14-19, the base claim13 is taught by Akkerman in view of Terauchi as disclosed above and the additional limitations are taught by Zhao as disclosed in the previous office action.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Akkerman and Terauchi as disclosed above. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao for the same reasons as disclosed in the previous office action.
Response to Arguments
Applicant’s arguments filed on 12/13/2021 have been fully considered but are not persuasive. Applicant’s argues that using the single clock supply circuit 3X of Terauchi in the digital circuit 100 of Akkerman would destroy the purpose of Akkerman of simulating clock drift between the integrated circuit domains 104S and 106S simulated digital design system 102. Applicant also argues that Examiner has failed to establish a prima case of obviousness with regard to the amended features of independent claim 13. 
Examiner respectfully disagrees with applicant’s position.
As explained in amended claim 13 above, Akkerman does not explicitly disclose the converted first clock signal and the converted second clock signal are generated using the single clock supply circuit source.  Thus, Terauchi is cited to teach Akkerman’s deficiency that the converted first clock signal and the converted second clock signal are generated using the single clock supply circuit (see figure 1 and explanation above). Therefore, it would have been obvious 
With respect to establish the prima facie of obviousness regarding the amended features of independent claim 13. Examiner has cited Terauchi’s teaching of the amended features in the previous office action. Examiner also explained why it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Akkerman and Terauchi together because they both directed to divide the clock signal using the defining ratios. 
For all of the foregoing reasons above, Examiner submits that Terauchi teaching of converting the single clock supply to the first clock signal and the second clock signal would not destroy the purpose of Akkerman because Terauchi’s disclosing of the first and second clock are converted using the third clock signal output from the clock terminal 2 would allow Akkerman to increase the efficiency by using a single clock generator to supply the clock signal to the clock conversion circuits. 
Allowable Subject Matter
Claims 22-28 and 30-32 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Must have the fx/2 divider to divide the input clock received from clock supply terminal 2.
        2 Must have the fx/32 divider to divide the input clock received from clock supply terminal 2.